Title: To George Washington from Rufus King, 6 September 1797
From: King, Rufus
To: Washington, George



Dear Sir,
London Sep. 6 1797

I have had the honor to receive your Letter of the 15 of June; and having a few minutes before the Mail for New York is dispatched,

I employ them in sending you inclosed the copy of a Letter that I received a few days past from our Consul at Hamburgh, which announces the approaching release of General La Fayette.
Knowing the friendship that you have uniformly had for him, and recollecting likewise that his Son is with you, I could not refuse myself the pleasure of making to you this communication. With perfect consideration & Respect I have the honor to be Dear Sir Your ob: & faithful Servt

Rufus King

